DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/30/2020. As directed by the amendment: claims 8 and 15 have been amended. Thus, claims 1-21 are presently pending in this application with claims 1-7, 12-14, 16, 17, and 19 remain withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (US 2011/0251626 A1) in view of Weinert et al. (US 2007/0270885 A1) and LoCicero (US 5,887,594).
Regarding claim 8 Wyman discloses (fig. 17-20) a suture passer needle 97, comprising: 
an elongated planar body (see fig. 18 and ¶0051) having a first side, a second side (see annotated fig. 20 below), a first distal end (end with 98) and a second proximal end (end connected to 96; see fig 18 and ¶0051), and a blade (portion of 97 distal 97b and comprising 98 and 99; see fig. 20) disposed at the first distal end of the body (see fig. 20 and ¶0052); 
the blade having a first edge 99 extending from a side where the first side and the blade meet (see annotated fig. 20 below), and a second edge extending from the second side, which converge to a tip 98 of the blade (see annotated fig. 20 below); 

a distal end of the notch, which converges with the concaved shaped first edge (see annotated fig. 20 below).

    PNG
    media_image1.png
    710
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    493
    media_image2.png
    Greyscale

Wyman is silent regarding the first edge extending from a pointed edge where the first side and the blade meet.
However Weinert, in the same filed of endeavor, teaches (fig. 28) of a similar needle comprising a first side 264, a notch, and a blade (distal portion of 224) having a first edge 266, wherein the first edge 266 extending from a pointed edge (distal point of 268) where the first side 264 and the blade meet (see fig. 28 and ¶0106).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wyman to have the first edge extending from a pointed edge where the first side and the blade meet as taught by Weinert, for the 
Wyman as modified is silent regarding the first edge is concave shaped and the second edge is concave shaped.
However LoCicero, in the analogous art of needles, teaches (fig. 2E) of a needle comprising an elongated planar body having a first side, a second side, a blade, a first edge extending from a pointed edge where the first side and the blade meet and a second edge extending from the second side which converge to a tip of the blade, the first edge being concave shaped and the second edge being concave shaped (see annotated fig. 2E below and co. 10 ln. 14-47).

    PNG
    media_image3.png
    588
    866
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wyman as modified to have the first and 
Furthermore, the substitution of one known needle edge shape (concave as taught in LoCicero) for another (straight as taught in Wyman) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since LoCicero teaches that a concave shape is a suitable alternative shape for a straight needle edge (see fig. 2A-2E) and the substitution of the concave shape as taught in LoCicero would have yielded predictable results, namely, a needle edge of Wyman that would enable piercing of tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Wyman as modified teaches the distal end of the notch converges with the concaved shaped first edge. Wyman teaches that the distal end of the notch converges with the first edge and is modified to have the first edge be concave shaped.
Regarding claim 9, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Wyman further discloses (fig. 9-20) a proximal end of the notch 97b aligned along the first side of the body with the distal end of the notch 97b (see annotated fig. 20 below).

    PNG
    media_image4.png
    509
    591
    media_image4.png
    Greyscale

Regarding claim 10, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Wyman as modified fails to expressly disclose the proximal end of the notch and the distal end of the notch are equidistant from the central axis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wyman as modified to have the proximal end of the notch and the distal end of the notch be equidistant from the central axis since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wyman as modified would not operate differently with the claimed distances because the needle would still be able to capture a suture and pass it through tissue. Further, 
Regarding claim 11, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 8. Wyman as modified fails to expressly disclose a radius of curvature of the concaved shaped first edge is equal to a radius of the curvature of the concaved shaped second edge. Instead LoCicero shows radii of curvature that appear to be equal (see fig. 2E).
Before the effective filing date of the claimed invention, it would have been obvious matter of design choice to a person of ordinary skill in the art to have the radii of curvature of the first and second edges of Wyman as modified be equal because Applicant has not disclosed that having the radii of curvature of the first and second edges be equal is critical, provides an advantage, is used for a particular purpose, or solves a stated problem (applicant discloses that the radii of curvature could be the same or different; see ¶0010 of the instant specification).  One of ordinary skill in the art, furthermore, would have expected Wyman as modified’s needle, and applicant’s invention, to perform equally well with either the radii of curvature taught by Wyman as modified or the claimed equal radii of curvature because both radii of curvature dimensions would perform the same function of tapering to a tip to enable piercing of tissue with the needle tip.
Therefore, it would have been prima facie obvious to modify Wyman as modified to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wyman as modified.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wyman to have a radius .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman in view of Weinert and LoCicero as applied to claim 9 above, and further in view of Skiba et al. (US 6,723,107 B1). 
Regarding claim 10, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Wyman as modified fails to expressly disclose the proximal end of the notch and the distal end of the notch are equidistant from the central axis.
However Skiba, in the same filed of endeavor, teaches (fig. 15) of a similar needle comprising a notch 1506 disposed in a first side of a body (see fig. 15), wherein the notch 1506 comprises a first proximal notch side and a second distal notch side (see fig. 15); a proximal end of the notch 1506 aligned along the first side of the body with a distal end of the notch 1506 (see annotated fig. 15 below); the proximal end of the notch and the distal end of the notch are equidistant from a central axis along the body (see annotated fig. 15 below).

    PNG
    media_image5.png
    548
    795
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wyman to have the proximal end of the notch and the distal end of the notch are equidistant from the central axis as taught by Skiba, for the purpose of being able to being able to more easily maintain the suture in the notch by preventing it from exiting the notch on a shorter side (see Skiba col. 4 ln. 21-34).
Claims 15, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman in view of Weinert, LoCicero, and Gregoire (US 2011/0118760 A1).
Regarding claim 15 Wyman discloses (fig. 4 and 9-20) a suturing system 100 for passing suture through a tissue body, comprising: a first jaw 86 member disposed at a distal end of the suturing system 100 (see fig. 4 and 9), the first jaw member 86 having an aperture 90 extending therethrough (see fig. 10 and ¶0049);

wherein the suturing system is actuatable by a single actuation of an actuation mechanism 12 to move the needle through the tissue body and the aperture 90 (see ¶0060), and to cause and upper jaw 81 to grip the portion of suture after the portion of suture has been carried by the needle through the tissue body and the aperture 90 (see ¶0060-0061).

    PNG
    media_image1.png
    710
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    531
    493
    media_image2.png
    Greyscale

Wyman is silent regarding the first edge extending from a pointed edge where the first side and the blade meet.
However Weinert, in the same filed of endeavor, teaches (fig. 28) of a similar needle comprising a first side 264, a notch, and a blade (distal portion of 224) having a first edge 266, wherein the first edge 266 extending from a pointed edge (distal point of 268) where the first side 264 and the blade meet (see fig. 28 and ¶0106).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wyman to have the first edge extending from a pointed edge where the first side and the blade meet as taught by Weinert, for the 
Wyman as modified is silent regarding the first edge is concave shaped and the second edge is concave shaped.
However LoCicero, in the analogous art of needles, teaches (fig. 2E) of a needle comprising an elongated planar body having a first side, a second side, a blade, a first edge extending from a pointed edge where the first side and the blade meet and a second edge extending from the second side which converge to a tip of the blade, the first edge being concave shaped and the second edge being concave shaped (see annotated fig. 2E below and co. 10 ln. 14-47).

    PNG
    media_image3.png
    588
    866
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wyman as modified to have the first and 
Furthermore, the substitution of one known needle edge shape (concave as taught in LoCicero) for another (straight as taught in Wyman) would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention since LoCicero teaches that a concave shape is a suitable alternative shape for a straight needle edge (see fig. 2A-2E) and the substitution of the concave shape as taught in LoCicero would have yielded predictable results, namely, a needle edge of Wyman that would enable piercing of tissue. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Wyman as modified is silent regarding a capture feature formed on the distal end of the suturing system; the capture feature firmly and releasably grips the portion of suture after the portion of suture has been carried by the needle through the tissue body and the aperture.
However Gregoire, in the same filed of endeavor, teaches (fig. 1 and 4A-4B) of a similar suturing system 100 for passing suture through a tissue body (see abstract), comprising: a first jaw member 102 (see fig. 1 and ¶0021), the first jaw member 102 having an aperture extending therethrough (see fig. 1 and ¶0024); a needle 110; a capture feature (210+212; elements 210 and 212 are trap doors meeting the interpretation under 112f) formed on the distal end of the suturing system (see ¶0022 and fig. 4B); wherein the suturing system is actuatable by a single actuation of an actuation mechanism (trigger meeting the interpretation under 112f; see ¶0025) to move the needle 110 through the tissue body and the aperture (see ¶0024), and to actuate the capture feature (210+212; see ¶0027-0028) to firmly and releasably grip the portion of suture after the portion of suture has been carried by the needle 110 through the tissue body and the aperture (see ¶0024 and 0027-0028).

Regarding claim 18, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Wyman as modified fails to expressly disclose the proximal end of the notch and the distal end of the notch are equidistant from the central axis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wyman as modified to have the proximal end of the notch and the distal end of the notch be equidistant from the central axis since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wyman as modified would not operate differently with the claimed distances because the needle would still be able to capture a suture and pass it through tissue. Further, applicant places no criticality on the range claimed, indicating simply that the distances are equal without any reason as to why (specification ¶0030). 
Regarding claim 20, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Wyman as modified fails to expressly disclose a radius 
Before the effective filing date of the claimed invention, it would have been obvious matter of design choice to a person of ordinary skill in the art to have the radii of curvature of the first and second edges of Wyman as modified be equal because Applicant has not disclosed that having the radii of curvature of the first and second edges be equal is critical, provides an advantage, is used for a particular purpose, or solves a stated problem (applicant discloses that the radii of curvature could be the same or different; see ¶0010 of the instant specification).  One of ordinary skill in the art, furthermore, would have expected Wyman as modified’s needle, and applicant’s invention, to perform equally well with either the radii of curvature taught by Wyman as modified or the claimed equal radii of curvature because both radii of curvature dimensions would perform the same function of tapering to a tip to enable piercing of tissue with the needle tip.
Therefore, it would have been prima facie obvious to modify Wyman as modified to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wyman as modified.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wyman to have a radius of curvature of the concaved shaped first edge is equal to a radius of the curvature of the concaved shaped second edge since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art 
Regarding claim 21, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Wyman further discloses (fig. 9-20) a proximal end of the notch 97b aligned along the first side of the body with the distal end of the notch 97b (see annotated fig. 20 below).

    PNG
    media_image4.png
    509
    591
    media_image4.png
    Greyscale

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman in view of Weinert, LoCicero, and Gregoire as applied to claim 15 above, and further in view of Skiba. 
Regarding claim 18, Wyman as modified discloses the claimed invention substantially as claimed, as set forth above for claim 15. Wyman as modified fails to expressly disclose the proximal end of the notch and the distal end of the notch are equidistant from the central axis.
However Skiba, in the same filed of endeavor, teaches (fig. 15) of a similar needle comprising a notch 1506 disposed in a first side of a body (see fig. 15), wherein the notch 1506 comprises a first proximal notch side and a second distal notch side (see fig. 15); a proximal end of the notch 1506 aligned along the first side of the body with a distal end of the notch 1506 (see annotated fig. 15 below); the proximal end of the notch and the distal end of the notch are equidistant from a central axis along the body (see annotated fig. 15 below).

    PNG
    media_image5.png
    548
    795
    media_image5.png
    Greyscale

.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 12/30/2020, with respect to the objection of claims 8 and 15 have been fully considered and are persuasive.  The objection of claims 8 and 15 has been withdrawn. 
Applicant’s arguments, see pg. 7-9, filed 12/30/2020, with respect to the rejection(s) of amended claim(s) 8 and 15 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wyman/Weinert/LoCicero and Wyman/Weinert/LoCicero/Gregoire respectively. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771